DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 04/28/2022, in which, claims 1-16, are pending. Claim 1, 15  and 16 are independent. Claims 2-14, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noguchi et al., (USPAP 2020/00998000).

Referring to claim 1, an image processing apparatus ([see 0032] the image forming apparatus 40 is an apparatus that forms an image on a recording medium, see also 0032]), that communicates with a chat server, ([the image forming apparatus 40 may be connected to the chat-bot server 30 through the Internet 50]), based on received information indicating a talk room ([talk room server 20 of fig 2, see 0034]) of the chat server ([chat boat server 30 of fig 1]), the chat server (30 of fig 2) controlling displaying of information indicating received image data on the talk room, (20 of fig 2) the image processing apparatus (40 of fig 1) comprising: 
scanning unit (40 of fig 2) configured to scan an image of an original document and generate image data based on the ([the image forming apparatus 40 may have a scanner function] see 0049-0050);
a designation unit configured to designate a talk room of the chat server, ([0049] the execution control unit 302 participates in a talk room as a chat-bot server designation process]); and 
a transmission unit ([37 of fig 3]) configured to transmit the image data generated by the scanning unit (40 of fig 1) and information indicating the talk room designated by the designation unit to the chat server, ([a transmission means 37 of fig 3 or via 50 of fig 1 to transmit the image data generated by the scanning unit 40 of fig 1 and information indicating the talk room 20 of fig 1 by the designation unit 0035 as shown in FIG. 2, the talk room server 20 has components of a central processing unit CPU 21, the chat-server 30 through the internet 50, see 0032]).

Referring to claim 2, an image processing apparatus ([see 0032] the image forming apparatus 40 is an apparatus that forms an image on a recording medium, see also 0032]), further comprising: a reception unit configured to receive group information from the chat server; ([see 0021 the information processing apparatus 40, and processing for transmission and reception of data between the information processing apparatus 40 and other apparatuses]);
a display unit configured to display information indicating a talk room corresponding the group information received by the reception; ([0040] as shown in FIG. 3, the chat bot server 30 has components of a CPU 31, a display unit 36, and a communication interface 37, see 0038]); and a selection unit configured to select the information indicating the talk room displayed by the display unit, ([see 0046, FIG. 7 shows an example of a table that is registered in a registration unit to show a correspondence relationship between a talk room and an image forming apparatus]).

Referring to claim 3, an image processing apparatus ([see 0032] the image forming apparatus 40 is an apparatus that forms an image on a recording medium, see also 0032]), wherein the display unit is configured to display, ([(0040] as shown in FIG. 3, the chat bot server 30 has components of a CPU 31, a display unit 36, and a communication interface 37, see 0038]), in a case where the designation unit designates the talk room of the chat server, information indicating the designated talk room on a predetermined screen, ([see 0046, FIG. 7 shows an example of a table the 
is registered in a registration unit to show a correspondence relationship between a talk room and an image forming apparatus]).

Referring to claim 4, an image processing apparatus ([see 0032] the image forming apparatus 40 is an apparatus that forms an image on a recording medium, see also 0032]), wherein the scanning unit scans the image of the original document to generate the image data in a case where a user inputs an execution instruction while the predetermined screen is displayed on the display unit, ([0040] as shown in FIG. 3, the chat bot server 30 has components of a CPU 31, a display unit 36, and a communication interface 37, see 0038)).

Referring to claim 5, an image processing apparatus ([see 0032] the image forming apparatus 40 is an apparatus that forms an image on a recording medium, see also 0032]), wherein the transmission unit is configured to transmit information corresponding to an application installed in the chat server to the chat server, and wherein the reception unit is configured to receive the group information stored in correspondence with the application from the chat server, (37 of fig 3 or via 50 of fig 1) configured to transmit the image data generated by the scanning unit (40 of fig 1).

Referring to claim 6, an image processing apparatus ([see 0032] the image forming apparatus 40 is an apparatus that forms an image on a recording medium, see also 0032]), further comprising: a storage unit configured to store user-identification
information and information corresponding to the application in correspondence with each other, wherein the transmission unit is configured to transmit the information corresponding to the application in correspondence with the user-identification information of a user who has logged in to the image processing apparatus, (37 of fig 3 or via 50 of fig 1 transmit the image data generated by the scanning unit 40 of fig 1]).

Referring to claim 7, an image processing apparatus ([see 0032] the image forming apparatus 40 is an apparatus that forms an image on a recording medium, see also 0032]), wherein the information corresponding to the application is token information stored in the image processing apparatus in correspondence with the application. (37 of fig 3 or via 50 of fig 1) configured to transmit the image data generated by the scanning unit (40 of fig 1).

Referring to claim 8, an image processing apparatus ([see 0032] the image forming apparatus 40 is an apparatus that forms an image on a recording medium, see also 0032]), wherein the transmission unit is configured to transmit, in a case where the scanning unit generates the image data, the image data, the information indicating the talk room, and the information corresponding to the application to the chat server (37 of fig 3 or via 50 of fig 1) configured to transmit the image data generated by the scanning unit (40 of fig 1).


Referring to claim 9, an image processing apparatus ([see 0032] the image forming apparatus 40 is an apparatus that forms an image on a recording medium, see
also 0032]), wherein the transmission unit is configured to transmit, in a case where the scanning unit generates the image data, the image data, the information indicating the talk room, the information corresponding to the application, and information indicating a comment to the chat server, ([a transmission means 37 of fig 3 or via 50 of fig 1 to transmit the image data generated by the scanning unit 40 of fig 1 and information indicating the talk room 20 of fig 1 by the designation unit 0035 as shown in FIG. 2, the talk room server 20 has components of a central processing unit CPU 21, the chat-server 30 through the internet 50, see 0032]).

Referring to claim 10, an image processing apparatus ([see 0032] the image forming apparatus 40 is an apparatus that forms an image on a recording medium, see also 0032]), wherein the designation unit is configured to designate a talk room of the chat server and designate a user to be mentioned from among users included in the designated talk room, based on an instruction from the user, ([the image data generated by the scanning unit 40 of fig 1 and information indicating the talk room 20 of fig 1 by the designation unit 0035 as shown in FIG. 2, the talk room server 20 has components of a central processing unit CPU 21, the chat-server 30 through the internet 50, see 0032]).



Referring to claim 11, an image processing apparatus ([see 0032] the image forming apparatus 40 is an apparatus that forms an image on a recording medium, see also 0032]), wherein the transmission unit is configured to transmit, in a case where the scanning unit generates the image data, the image data and the information indicating the talk room to the chat server, ([a transmission means 37 of fig 3 or via 50 of fig 1 to transmit the image data generated by the scanning unit 40 of fig 1 and information indicating the talk room 20 of fig 1 by the designation unit 0035 as shown in FIG. 2, the talk room server 20 has components of a central processing unit CPU 21, the chat-server 30 through the internet 50, see 0032]).

Referring to claim 12, an image processing apparatus ([see 0032] the image forming apparatus 40 is an apparatus that forms an image on a recording medium, see also 0032]), further comprising: a setting unit configured to set information to communicate with the chat server, wherein the transmission unit is configured to transmit the image data and the information indicating the talk room to the chat server by using the information to communicate with the chat server, ([a transmission means 37 of fig 3 or via 50 of fig 1 to transmit the image data generated by the scanning unit 40 of fig 1 and information indicating the talk room 20 of fig 1 by the designation unit 0035 as shown in FIG. 2, the talk room server 20 has components of a central processing unit CPU 21, the chat-server 30 through the internet 50, see 0032]).



Referring to claim 13, an image processing apparatus ([see 0032] the image forming apparatus 40 is an apparatus that forms an image on a recording medium, see also 0032]), wherein the information to communicate with the chat server is a uniform resource locator (URL) of the chat server, ([a talk room server 20, a chat-bot server 30, and an information processing apparatus 40]).

Referring to claim 14, an image processing apparatus ([see 0032] the image forming apparatus 40 is an apparatus that forms an image on a recording medium, see also 0032]), wherein the transmission unit is configured to transmit data via hypertext transfer protocol (HTTP) communication, ([the user terminal 10, the talk room server 20, and the chatbot server 30 (control device) are connected to each other through the Internet 50] SEE 0026]).

Referring to claim 15, a control method image processing apparatus ([see 0032] the image forming apparatus 40 is an apparatus that forms an image on a recording medium, see also 0032]), that communicates with a chat server, ([the image forming apparatus 40 may be connected to the chat-bot server 30 through the Internet 50]), based on received information indicating a talk room ([talk room server 20 of fig 2, see 0034]) of the chat server ([chat boat server 30 of fig 1]), the chat server (30 of fig 2) controlling displaying of information indicating received image data on the talk room, (20 of fig 2) the image processing apparatus (40 of fig 1) comprising:
 a scanning unit (40 of fig 2) configured to scan an image of an original document and generate image data based on the ([the image forming apparatus 40 may have a scanner function] see 0049-0050), a designation unit configured to designate a talk room of the chat server, ([0049] the execution control unit 302 participates in a talk room as a chat-bot server designation process]); and 
a transmission unit (87 of fig 3 or via 50 of fig 1) configured to transmit the image data generated by the scanning unit (40 of fig 1) and information indicating the talk room (20 of fig 1) designated by the designation unit ([0035] as shown in FIG. 2, the talk room server 20 has components of a central processing unit (CPU) 21) to the chat server, ([the image forming apparatus 40 may be connected to the chat-bot server 30 through the Internet 50, see 0032)).

Referring to claim 16, a non-transitory computer-readable storage medium storing a program ([the control processing is performed by the CPU 31 that reads a control program from the ROM 32 or the storage 34 and loads the control program to the RAM 33 to execute the control program]) that, when executed by a computer, causes the computer to perform a method of controlling an image processing apparatus ([see 0032] the image forming apparatus 40 is an apparatus that forms an image on a recording medium, see also 0032]), that communicates with a chat server, ([the image forming apparatus 40 may be connected to the chat-bot server 30 through the Internet 50]), based on received information indicating a talk room ([talk room server 20 of fig 2, see 0034]) of the chat server ([chat boat server 30 of fig 1]), the chat server (30 of fig 2) controlling displaying of information indicating received image data on the talk room, (20 of fig 2) the image processing apparatus (40 of fig 1) comprising: a scanning unit (40 of fig 2) configured to scan an image of an original document and generate image data based on the ([the image forming apparatus 40 may have a scanner function] see 0049-0050), 
a designation unit configured to designate a talk room of the chat server, ([0049] the execution control unit 302 participates in a talk room as a chat-bot server designation process]); and 
a transmission unit (87 of fig 3 or via 50 of fig 1) configured to transmit the image data generated by the scanning unit (40 of fig 1) and information indicating the talk room (20 of fig 1) designated by the designation unit ([0035] as shown in FIG. 2, the talk room server 20 has components of a central processing unit (CPU) 21) to the chat server, ([the image forming apparatus 40 may be connected to the chat-bot server 30 through the Internet 50, see 0032]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677